               Case 1:20-cr-10306-GAO Document 51 Filed 03/16/21 Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                           )
                                                   )
          v.                                       )       Criminal No. 20-cr-10306-GAO
                                                   )
PETER BRAND, and                                   )
JIE “JACK” ZHAO,                                   )
                                                   )
                                                   )
                           Defendants              )

                 JOINT MEMORANDUM PURSUANT TO LOCAL RULE 116.5(b)

          Now come the parties jointly and submit this status report pursuant to Local Rule 116.5(b).

The parties state as follows:

          1.        The government has provided automatic discovery productions. The government

anticipates making an additional automatic discovery production within the next thirty days, and

producing additional discovery as it is received, processed, and reviewed by the government.

Additionally, review of potentially privileged material is ongoing and may result in the production

of additional documents. The government understands that it has an ongoing and continuing duty

to produce discovery.

          2.        The defendants have not yet issued discovery requests but reserve the right to do

so.

          3.        The parties filed an assented to motion for a protective order at Dkt 42, which was

granted on January 13, 2021. See Dkt 45.

          4.        The parties believe it is too early to establish a motions date and request to do so at

the next status conference.


09099‐00001/12603074.1                                 1
               Case 1:20-cr-10306-GAO Document 51 Filed 03/16/21 Page 2 of 3




          5.        To the extent there are experts in this case, the parties propose that government

expert disclosures be made 60 days before the trial date set by the District Court, and defense

disclosures 45 days before the trial date set by the District Court.

          6.        The parties are not presently engaging in plea discussions. The parties estimate that

a trial in this case would last approximately three weeks.

          7.        The Court previously excluded time from December 7, 2020, the date on which the

indictment was made public, through March 23, 2021, the date of the status conference presently

scheduled in this matter. See Dkts 41 and 49. The parties jointly request that the Court enter an

additional order on excludable delay pursuant to the Speedy Trial Act, and agree that the time from

March 23, 2021 until the next status conference should be excluded. The exclusion of such time

is necessary to allow defense counsel sufficient time to review the discovery provided and for the

government and the defendants to prepare for trial, taking into account the exercise of due

diligence. The parties further agree that the ends of justice served by the granting of the requested

continuance outweigh the best interests of the public and the defendants in a speedy trial. See 18

U.S.C. §§ 3161(h)(7)(A), 3161(h)(7)(B)(i), and 3161(h)(7)(B)(iv); § 3161(h)(1)(G).

          8.        The defendants do not intend to raise any defenses of insanity, alibi, or public

authority.

          9.        The parties do not believe appearing at an initial status conference is necessary at

this time, and thus jointly request that the hearing scheduled for March 23, 2021 be cancelled. The

parties jointly request an interim status conference in approximately 45 days.




                                         (cont’d, signatures follow)


09099‐00001/12603074.1                                2
             Case 1:20-cr-10306-GAO Document 51 Filed 03/16/21 Page 3 of 3




Respectfully submitted,

PETER BRAND                                                   NATHANIEL R. MENDELL
Defendant                                                     Acting United States Attorney

/s/ Douglas Brooks                                            /s/ Mackenzie Queenin
Douglas Brooks                                                Mackenzie Queenin
Libby Hoopes Brooks, P.C.                                     United States Attorney’s Office
399 Boylston Street                                           One Courthouse Way
Boston, MA 02116                                              Boston, MA 02210

JIE “JACK” ZHAO
Defendant

/s/ William Weinreb
William Weinreb
Michael Packard
Quinn Emanuel Urquhart & Sullivan, LLP
111 Huntington Avenue, Suite 520
Boston, MA 02199


                                     Certificate of Service

       I, Mackenzie A. Queenin, hereby certify that this document was this day filed through the
ECF system and will be sent electronically to the registered participants as identified on the
Notice of Electronic Filing (“NEF”).


Date: March 16, 2021                                          /s/ Mackenzie A. Queenin
                                                              Mackenzie A. Queenin




09099‐00001/12603074.1                         3
